Citation Nr: 1542055	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's spouse's service is bar to VA death benefits.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant's spouse served on active duty from May 1972 to June 1974.  During that period, he was absent for two separate periods; one period totaled 80 days and the other period totaled 132 days.  The appellant's spouse died in July 1984. 

In a February 2005 decision, the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO) denied the appellant's claim of entitlement to VA non service-connected death pension benefits.  In a March 2006 administrative decision, the RO determined that the appellant's spouse's service was a bar to VA pension benefits. 

The appellant duly perfected an appeal.  In her April 2006 substantive appeal [VA Form 9], the appellant requested a Travel Board hearing.  Later in April 2006, the appellant accepted a hearing at the RO before a Decision Review Officer in lieu of a Travel Board hearing.  

In September 2006, the appellant failed to appear for her scheduled hearing. 

In a July 2008 decision, the Board denied the appellant's claim.  She appealed.  In a February 2011 decision, the Court of Appeals for Veterans' Claims (Court) vacated the July 2008 Board decision and remanded the appeal to the Board for further proceedings consistent with the Court's analysis.  

In December 2011, the Board remanded the case for further development to address the Court's concern. 




FINDING OF FACT

The appellant's spouse was separated from military service under conditions other than honorable to avoid court-martial for being absent without official leave (AWOL) for 132 days; he also had a previous period of AWOL of 80 days and was disciplined for breaking a window and failing to report to his appointed place of duty.  


CONCLUSIONS OF LAW

1.  The appellant's spouse was discharged due to willful and persistent misconduct; thus the discharge was under dishonorable conditions.  38 U.S.C.A. §101(2) (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014).

2.  The character of the appellant's spouse's discharge from service is a bar to the award of VA non-service-connected death pension benefits.  38 U.S.C.A. §101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.'"  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge or release from service based on one of the conditions found under 38 U.S.C.A. § 5303(a) is a bar to the payment of benefits and is also a bar to benefits under Chapter 17 of Title 38.  However, these provisions are not applicable to the instant case.  A discharge or release because of one of the offenses found under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions and is a bar to VA compensation and pension benefits, but not to benefits under Chapter 17 of Title 38. 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: 1) acceptance of undesirable discharge in lieu of trial by general court-martial; 2) mutiny or spying; 3) offense involving moral turpitude (this includes, generally, conviction of a felony); 4) willful and persistent misconduct; and 5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  See Camarena v. Brown, 6 Vet. App. 565, 567-8 (1994). 38 C.F.R. § 3.12(d), sections 2, 3 and 5 do not apply to this case.  

If it is established to the satisfaction of the Secretary of VA that, at the time of the commission of the offense leading to a person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A claim for non-service-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Cf. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The evidence of record indicates that in May 1974 the appellant's spouse accepted a discharge under conditions other than honorable for the good of the service in order to escape trial by court-martial.  

The specifications were as follows: that the appellant's spouse had been AWOL from January 1974 to May 1974 (132 days).  

The appellant's spouse died in 1984.  It appears that he had no contact with VA during his lifetime.

In the February 2011 decision, the Court found that Board had not explained how the Veteran's discharge for the good of the service to avoid a court marital, which the record failed to reflect was the requisite general court martial, would constitute a bar to VA benefits, including non-service connected death pension.  

Upon further review (this is the first time this case has been before the undersigned), it is not possible to discern from the record whether the appellant's spouse would have been subject to a general rather than special court-martial in May 1974 (the events in this case occurred nearly one-half century ago).  Thus, the Board cannot conclude that he accepted his discharge to avoid a general court-martial.  Consequently, application of 38 C.F.R. § 3.12(d)(1) does not result in a finding that the Veteran was discharged under dishonorable conditions.  

However, the Board must also consider whether the Veteran was discharged due to willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).   It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.   However, the Court has affirmed on a number of occasions findings that a period of AWOL constitutes willful and persistent misconduct rather than a minor offense.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four periods of AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was willful and persistent misconduct).  

Turning to the appellant's spouse's case, his personnel records show that in addition to his being AWOL for 132 days in 1974, he also had an 80 day AWOL period in early 1973, along with one incident of breaking a window in late July 1973 and another incident of failure to report to his appointed place of duty in August 1973.  Thus, he is shown to have engaged in a number of instances of misconduct, including the two sustained periods of AWOL.  

In regard to second period of AWOL and his accepting of discharge from service in lieu of court-martial, the appellant did report in a May 1974 statement that he felt he needed to return home because his mother was ill; his wife was pregnant and he needed to look after her; and his Army wages were not sufficient for him to make a home for his wife and family.  He noted that his mother had had two instances of heart failure in 1972 and 1973.  He also indicated that he did not want to go home with an undesirable discharge but would have to accept it if there was no better alternative.  He noted that he was the youngest in his family and that he did not want to be in the Army when his mother died.  

The appellant has also provided her own testimony, along with letters from friends of her and her spouse.  This testimony indicates that the appellant suffered from a number of difficult pregnancies, involving prescribed bedrest, and that the Veteran was generally the only one available to take care of her.  The appellant has also reported that her spouse's mother was ill for many years, beginning after one of her other sons died after being in a coma.  She noted that the mother suffered a number of mini-strokes and black outs after this death; that her spouse took care of his mother and that they even lived with her.   

Additionally, the appellant submitted an obituary indicating that her spouse's mother died in July 2003. 

The evidence does tend to indicate that the underlying reason the appellant's spouse went AWOL in January 1974 was his concern for his family obligations.  Thus, it is reasonable to assume that this concern may have been his underlying rationale for his first period of AWOL.  

Unfortunately, in leaving duty and remaining AWOL for such sustained periods of time (this is not simply a case of a Veteran who went AWOL for a few weeks), he clearly committed conscious wrongdoing and known prohibited action.  Also, given that he was on active duty, the Board presumes that he had knowledge of the probable consequences of his going AWOL for such extended periods of time or at least recklessly disregarded the probable consequences.  

Moreover, the record indicates that his first period of AWOL actually ended in March 1973 when he was apprehended by the FBI in St. Louis and that he was subsequently given Article 15 punishment in the form of a reduction in rank, forfeiture of two months' pay and restriction to his unit for 30 days.  Thus, he certainly was made aware of the probable consequences of such action by that point.  

Nonetheless, he subsequently went AWOL again for a significantly longer period (i.e. 132 days).  Further, given the sustained nature of the AWOL periods, the Board does not find that they constituted minor offenses.  Thus, the Board finds that even acknowledging his underlying desire to meet his family obligations, his two periods of sustained AWOL constituted willful and persistent misconduct.  C.F.R. § 3.1(n), 3.12(d)(4).

Simply stated, while the Board could empathize with one limited period of AWOL, the other it can not.  This was clear willful and persistent misconduct. 

The Board notes that one of the statutory discharge bars to VA benefits is a single period of AWOL of 180 days or more.  38 C.F.R. § 3.12(c).  This statutory bar does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  The Board notes, however, that application of this provision is not applicable to this case because the appellant's spouse did not have a period of AWOL of 180 days or more but two shorter periods of AWOL.  Moreover, even if this provision did apply, for compelling circumstances to be present, service exclusive of the prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  

In this case, the appellant's spouse's DD-214 does not show any decorations, medals, badges, commendations, citations or campaign ribbons.  There are also no other references in his personnel records of meritorious service.    

Additionally, beyond the above, as mentioned, he committed the two additional offenses of not reporting for duty and breaking a window, for which he also received discipline in the form of forfeiture of $50 pay for one month, extra duties and 14 days restriction to his place of duty, the billets, the dining hall and his place of worship.  

Further, in a May 1974 memorandum, his commanding officer noted that discharge for the good of the service was requested because appellant's spouse had demonstrated to his immediate supervisor that he was unwilling to adjust to military service and that any further rehabilitative action would be futile.  Thus, the Board concludes that while the compelling circumstances exception does not apply, even if it did, the weight of the evidence is against a finding that the appellant's spouse's service was otherwise honest, faithful and meritorious and of benefit to the Nation.  Moreover, the evidence does not show that any valid legal defense existed, which would have precluded his conviction for AWOL, another factor to consider when evaluating whether compelling circumstances are present under 38 C.F.R. § 3.12(c).   

As alluded to above, an exception to the provisions of 38 C.F.R. § 3.12(d) exists if it can be demonstrated that the service member was insane at the time of the acts committed.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  There is no medical evidence to suggest that the appellant's spouse was insane at the time of the conduct leading to his discharge, and the appellant and her representative have not made any such allegation.  In the absence of any evidence whatsoever to the contrary, the Board finds that the appellant's spouse was not insane at the time he took unauthorized leave. 

The Board sympathizes with the appellant's need to obtain financial support.  However, it is bound to follow the controlling law and regulations.  In sum, because the appellant's spouse's two periods of sustained AWOL resulted in his discharge, this discharge under other than honorable conditions was due to willful and persistent misconduct.  Thus, the discharge must be considered to be under dishonorable conditions and the appellant is barred from receiving death pension benefits.   38 C.F.R. § 3.12(d).  



Due Process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Where the issue involves the character of an appellant's discharge, VCAA notice should inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  Although it does not appear the RO provided this notice in a specific letter, an initial administrative decision contained within the March 2006 statement of the case informed her of the initial finding that she was barred from receiving VA benefits due the character of her spouse's discharge.  This decision also included a copy of 38 C.F.R. § 3.12, the controlling regulation in this case.  Additionally, the RO issued a subsequent March 2015 adminstrative decsion informing her that the appeal remained denied and specifying that this denial was due to her spouse's willful misconduct resulting in an undesirable discharge.  This decision again included 38 C.F.R. § 3.12, including subsection d(4) pertaining to willful misconduct.  

Further, the contentions of the appellant and her representative have shown general awareness that it is necessary to show that the appellant's spouse's discharge due to his periods of AWOL was not unfavorable in character in order to overcome the initial bar to eligibility for death pension might benefits.  Thus, due to this actual knowledge, she is not prejudiced by any deficiency in the notice provided.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

 As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The appellant's spouse's service personnel records and testimony from the appellant and friends have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

Under these circumstances, the Board finds that VA has appropriately complied with the duties notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that any deficiency was not prejudicial.  

ORDER

The character of the appellant's spouse's discharge from service constitutes a bar to the award of VA non-service connected pension benefits, and the appeal is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


